EXECUTION VERSION

 



GUARANTEE AND COLLATERAL AGREEMENT

made by

AMERICAN EAGLE ENERGY CORPORATION,

and

each of the other Grantors (as defined herein)

in favor of

SUNTRUST BANK,
as Administrative Agent

Dated as of August 27, 2014

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE 1. DEFINED TERMS 1 Section 1.1 Definitions 1 Section 1.2
Other Definitional Provisions 6 ARTICLE 2. GUARANTEE 6 Section 2.1 Guarantee 6
Section 2.2 Right of Contribution 7 Section 2.3 No Subrogation 7 Section 2.4
Amendments, etc 8 Section 2.5 Guarantee Absolute and Unconditional 8 Section 2.6
Payments 9 ARTICLE 3. GRANT OF SECURITY INTEREST 9 Section 3.1 Grant of Security
Interest 9 Section 3.2 Transfer of Pledged Securities 11 ARTICLE 4.
REPRESENTATIONS AND WARRANTIES 11 Section 4.1 Title; No Other Liens 11 Section
4.2 Perfected First Priority Liens 11 Section 4.3 Jurisdiction of Organization;
Chief Executive Office 11 Section 4.4 Investment Property 12 Section 4.5
Receivables 13 Section 4.6 Commercial Tort Claims 13 Section 4.7 Deposit
Accounts, Security Accounts and Commodity Accounts 13 ARTICLE 5. COVENANTS 13
Section 5.1 Delivery of Instruments, Certificated Securities and Chattel Paper
13 Section 5.2 Maintenance of Insurance 14 Section 5.3 Maintenance of Perfected
Security Interest; Further Documentation 14 Section 5.4 Changes in Name, etc 14
Section 5.5 Notices 14 Section 5.6 Investment Property 15

 

-i-

 

 

Table of Contents

(continued)

 

    Page       Section 5.7 Receivables 16 Section 5.8 Commercial Tort Claims 16
Section 5.9 Covenants in Credit Agreement 17 ARTICLE 6. REMEDIAL PROVISIONS 17
Section 6.1 Certain Matters Relating to Receivables 17 Section 6.2
Communications with Obligors; Grantors Remain Liable 17 Section 6.3 Pledged
Securities 18 Section 6.4 Proceeds to Be Turned Over to Administrative Agent 19
Section 6.5 Application of Proceeds 19 Section 6.6 Code and Other Remedies 20
Section 6.7 Restricted Securities 20 Section 6.8 Deficiency 21 ARTICLE 7. THE
ADMINISTRATIVE AGENT 21 Section 7.1 Administrative Agent’s Appointment as
Attorney-in-Fact, etc 21 Section 7.2 Duty of Administrative Agent 23 Section 7.3
Authentication of Financing Statements 23 Section 7.4 Authority of
Administrative Agent 23 ARTICLE 8. SUBORDINATION OF GRANTOR CLAIMS 24 Section
8.1 Subordination of Grantor Claims 24 Section 8.2 Claims in Bankruptcy 24
Section 8.3 Payments Held in Trust 24 Section 8.4 Liens Subordinate 24 Section
8.5 Notation of Records 25 ARTICLE 9. MISCELLANEOUS 25 Section 9.1 Amendments in
Writing 25 Section 9.2 Notices 25 Section 9.3 No Waiver by Course of Conduct;
Cumulative Remedies 25 Section 9.4 Enforcement Expenses; Indemnification 25
Section 9.5 Successors and Assigns 26 Section 9.6 Set-Off 26

 

-ii-

 

 

Table of Contents

(continued)

 

    Page       Section 9.7 Counterparts 26 Section 9.8 Severability 27 Section
9.9 Section Headings 27 Section 9.10 INTEGRATION 27 Section 9.11 GOVERNING LAW
27 Section 9.12 JURISDICTION 27 Section 9.13 Acknowledgements 28 Section 9.14
Additional Grantors; Additional Pledged Securities 29 Section 9.15 Releases 29
Section 9.16 Acceptance 29 Section 9.17 Retention in Satisfaction 30 Section
9.18 Reinstatement 30 Section 9.19 WAIVER OF JURY TRIAL 30 Section 9.20 Keepwell
30

 

-iii-

 

 

SCHEDULES

 

Schedule 1           Notice Addresses

 

Schedule 2           Investment Property

 

Schedule 3           Perfection Matters

 

Schedule 4           Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5           Intellectual Property

 

Schedule 6           Deposit Accounts, Securities Accounts and Commodity
Accounts

 

ANNEXES

 

Annex 1               Form of Acknowledgement and Consent

 

Annex 2               Form of Assumption Agreement

 

Annex 3               Form of Supplement

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 27, 2014, made by
AMERICAN EAGLE ENERGY CORPORATION, a Nevada corporation (the “Borrower”), and
each of the other signatories hereto as of the date hereof other than the
Administrative Agent (together with any other entity that becomes a party hereto
from time to time after the date hereof as provided herein, the “Grantors”), in
favor of SUNTRUST BANK, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the financial institutions (the “Lenders”) from time
to time parties to that certain Credit Agreement, dated as of even date herewith
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, on even date herewith, the Borrower, the Lenders and the Administrative
Agent are executing and delivering the Credit Agreement, pursuant to which, upon
the terms and conditions stated therein, the Lenders have agreed to make loans
and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Grantor;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

 

WHEREAS, it is a condition precedent to the obligations of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the parties hereto enter into this Agreement on the term and conditions
stated herein; and

 

WHEREAS, pursuant to the terms of the Credit Agreement, the Grantors shall have
executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Persons;

 

NOW, THEREFORE, in consideration of the premises, each Grantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Secured Persons,
as follows:

 

ARTICLE 1.
DEFINED TERMS

 

Section 1.1           Definitions.

 

(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the Applicable
UCC: Accounts, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Commodity Contracts, Deposit
Accounts, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Goods, Inventory, Letter-of-Credit Rights, Supporting Obligations and
Uncertificated Securities.

 



 

 

 

(b)          The following terms shall have the following meanings:

 

“Acknowledgement and Consent” means an Acknowledgment and Consent in the form of
Annex 1 hereto.

 

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Applicable UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Assumption Agreement” means an Assumption Agreement in the form of Annex 2
hereto.

 

“Collateral” has the meaning given such term in Section 3.1.

 

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.1 or Section 6.4.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 5), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee (including, without limitation, those listed in Schedule 5),
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

 

“Deposit Account” has the meaning given such term in the Uniform Commercial Code
of any applicable jurisdiction and, in any event, including, without limitation,
any demand, time, savings, passbook or like account maintained with a depositary
institution.

 

“Excluded Hedge Obligation” means, with respect to any Loan Party, any Lender
Provided Hedging Agreement if and to the extent that all or a portion of the
guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Lender Provided Hedging Agreement (or any guarantee
thereof) is or becomes (as a result of a Change in Law after the date of a
transaction governed by such Lender Provided Hedging Agreement) illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute a
Qualified ECP Guarantor at the time such Loan Party’s guarantee or such Loan
Party’s grant of such security interest becomes effective with respect to such
Lender Provided Hedging Agreement. If a Hedging Obligation arises under a Lender
Provided Hedging Agreement governing more than one Hedging Agreement, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to Hedging Agreements for which such guarantee or security interest
is or becomes illegal.

 



2

 

 

“Guarantor Obligations” means, with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Article 2) or any other Secured
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Secured Persons that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Secured Document, but excluding Excluded Hedge Obligations).

 

“Guarantors” means the collective reference to each Grantor other than the
Borrower.

 

“Hedging Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor, the Borrower or any of their respective Subsidiaries.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets and
confidential information, the tangible and digital embodiments of the foregoing,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Applicable UCC
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Securities.

 

“Issuers” means the collective reference to each issuer of any Investment
Property.

 

“LLC” means, with respect to any Grantor, each limited liability company
described or referred to in Schedule 2 in which such Grantor has an interest.

 

“LLC Agreement” means each operating agreement relating to an LLC, as each
agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.

 



3

 

 

“Obligations” means the collective reference to the unpaid principal of and
interest on the Loans and LC Exposure and all other obligations and liabilities
of the Loan Parties (including, without limitation, interest accruing at the
then applicable rate provided in the Credit Agreement after the maturity of the
Loans and LC Exposure and interest accruing at the then applicable rate provided
in the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any other Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Secured Persons,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement and the other Secured Documents, or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations
(including, without limitation, obligations to reimburse LC Disbursements),
payments in respect of an early termination date, unpaid amounts, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Secured Persons that are required to be
paid by any Loan Party pursuant to the terms of any of the foregoing
agreements).

 

“Partnership” means, with respect to any Grantor, each partnership described or
referred to in Schedule 2 in which such Grantor has an interest.

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

 

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

 

“Pledged LLC Interests” means, with respect to any Grantor, all right, title and
interest of such Grantor as a member of all LLCs and all right, title and
interest of such Grantor in, to and under the LLC Agreements.

 

“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).

 



4

 

 

“Pledged Partnership Interests” means, with respect to any Grantor, all right,
title and interest of such Grantor as a limited or general partner in all
Partnerships and all right, title and interest of such Grantor in, to and under
the Partnership Agreements.

 

“Pledged Securities” means, collectively, (i) the Equity Interests described or
referred to on Schedule 2 (as the same may be supplemented from time to time
pursuant to a Supplement), together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Equity
Interests of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; and (i) (a) the certificates or
instruments, if any, representing such Equity Interests, (b) all dividends
(cash, Equity Interests or otherwise), cash, instruments, rights to subscribe,
purchase or sell and all other rights and property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests, (c) all replacements, additions to and substitutions
for any of the Property referred to in this definition, including, without
limitation, claims against third parties, (d) the proceeds, interest, profits
and other income of or on any of the Property referred to in this definition,
(e) all security entitlements in respect of any of the foregoing, if any, and
(f) all books and records relating to any of the Property referred to in this
definition.

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Applicable UCC and, in any event, shall include, without limitation, all
dividends or other income from all Investment Property included in the
Collateral, collections thereon or distributions or payments with respect
thereto.

 

“Qualified ECP Guarantor” means, in respect of any Lender Provided Hedging
Agreement, each Grantor that has total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Lender Provided Hedging Agreement or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Lender Provided Hedging Agreement and each Lender
Provided Financial Service Product.

 

“Secured Obligations” means (i) in the case of the Borrower, the Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Secured Persons” means the collective reference to the Administrative Agent,
the Arranger, the Issuing Bank, the Lenders, each Secured Swap Party and each
Lender or Affiliate of a Lender providing a Lender Provided Financial Service
Product.

 

“Secured Swap Party”shall have the meaning set forth in the Intercreditor
Agreement.

 



5

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Supplement” means a Supplement in the form of Annex 3 hereto.

 

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 5.

 

Section 1.2           Other Definitional Provisions.

 

(a)          The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

ARTICLE 2.
GUARANTEE

 

Section 2.1           Guarantee.

 

(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Persons and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the other Loan Parties when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

 

(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 



6

 

 

(c)          Each Guarantor agrees that the Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Person
hereunder.

 

(d)          The guarantee contained in this Article 2 shall remain in full
force and effect until the Termination Date, notwithstanding that from time to
time during the term of the Credit Agreement the Borrower or any other Loan
Party may be free from any Obligations.

 

(e)          No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Person from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Termination Date.

 

Section 2.2           Right of Contribution. Each Guarantor hereby agrees that
to the extent that a Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.3. The
provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and the other Secured
Persons, and each Guarantor shall remain liable for the Obligations up to the
maximum liability of such Guarantor hereunder.

 

Section 2.3           No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Secured Person, no Guarantor shall be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Person against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Secured Person for the payment of the Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until the Termination Date. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time prior to the
Termination Date, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Persons, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in accordance with Section 7.2 of the Credit Agreement.

 



7

 

 

Section 2.4           Amendments, etc. with respect to the Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Person may be rescinded by the
Administrative Agent or such other Secured Person and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Person,
and the Credit Agreement, the other Loan Documents, the Lender Provided Hedging
Agreements, the Lender Provided Financial Service Products and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Majority Lenders, or Required Lenders or all Lenders, as the case
may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Person for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released. Neither the Administrative Agent nor any other
Secured Person shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for the
guarantee contained in this Article 2 or any property subject thereto.

 

Section 2.5           Guarantee Absolute and Unconditional. Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by the Administrative
Agent or any other Secured Person upon the guarantee contained in this Article 2
or acceptance of the guarantee contained in this Article 2; the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Article 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
other Secured Persons, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Article 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Article 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and not of collection without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Secured Person, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any other Secured Person, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Loan Party for the
Obligations, or of such Guarantor under the guarantee contained in this Article
2, in bankruptcy or in any other instance (other than a defense of payment).
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Person may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any other Secured Person to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any other Secured Person against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 



8

 

 

Section 2.6           Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the benefit of the
Secured Persons, without set-off or counterclaim in Dollars at the
Administrative Agent’s office for funding.

 

ARTICLE 3.
GRANT OF SECURITY INTEREST

 

Section 3.1           Grant of Security Interest. Each Grantor hereby assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Persons, a security
interest in, all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

 

(a)          all Accounts;

 

(b)          As-Extracted Collateral;

 

(c)          all Chattel Paper;

 

(d)          all Deposit Accounts, Commodity Accounts, Security Accounts, and
Security Entitlements;

 

(e)          all Documents;

 

(f)          all Goods and Equipment;

 

(g)          all Fixtures;

 

(h)          all General Intangibles;

 

(i)          all Instruments;

 

(j)          all Intellectual Property;

 

(k)          all Inventory;

 



9

 

 

(l)          all Investment Property;

 

(m)          all Letter-of-Credit Rights;

 

(n)          all Commercial Tort Claims;

 

(o)          all other property not otherwise described above (except for any
property specifically excluded from any clause in this Section above, and any
property specifically excluded from any defined term used in any clause of this
Section above);

 

(p)          all books and records pertaining to the Collateral; and

 

(q)          to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the security
interest granted under this Section 3.1 hereof attach to (“Excluded Collateral”)
(i) any license, contract, or agreement included in the Collateral under this
Section 3.1 to which a Grantor is a party or any of its rights or interest
thereunder if and to the extent that and for so long as the grant of such
security interest shall constitute or result in a breach or termination pursuant
to the terms of, or a default under, any such license, contract or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Applicable UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law); provided that, such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such license, contract or agreement that does not
result in any of the consequences specified above (ii) fixed or capital assets
owned by any Grantor that is subject to a purchase money Lien or a Capital Lease
Obligation permitted under Section 6.2(e) of the Credit Agreement if the
contractual obligation pursuant to which such Lien is granted (or the document
providing for such purchase money Lien or capital lease) prohibits or requires
the consent of any Person other than any Grantor or any of their respective
Affiliates as a condition to the creation by such Grantor of a Lien thereon
which consent has not been obtained as a condition to the creation of any other
Lien on such property or (iii) the Equity Interests of each Foreign Subsidiary
to the extent that the voting power of such Equity Interests aggregates to more
than 65% of the voting power of such Foreign Subsidiary. For the avoidance of
doubt, notwithstanding the preceding sentence or anything to the contrary
contained herein, “Collateral” shall include the following to the extent the
same otherwise constitutes Collateral (and therefore, the following shall not
constitute Excluded Collateral): (u) real property, including the Hydrocarbon
Interests, (v) all Equity Interests in Restricted Subsidiaries of the Borrower
(unless such Restricted Subsidiary is a Foreign Subsidiary in which case the
Collateral shall constitute the Equity Interests of such Foreign Subsidiary to
the extent of 65% of the voting power of such Foreign Subsidiary), (w) the right
to any distributions (whether periodic or in liquidation or dissolution) with
respect to any Equity Interests, including, without limitation, limited
partnership interest or limited liability company member interests, (x)
Hydrocarbons, (y) As-Extracted Collateral, and (z) fixtures.

 



10

 

 

Section 3.2           Transfer of Pledged Securities. All certificates or
instruments representing or evidencing the Pledged Securities shall be delivered
to and held pursuant hereto by the Administrative Agent or a Person designated
by the Administrative Agent and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, in a manner satisfactory to the Administrative Agent, and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent. Notwithstanding the preceding
sentence, at the Administrative Agent’s discretion, all Pledged Securities must
be delivered or transferred in such manner as to permit the Administrative Agent
to be a “protected purchaser” to the extent of its security interest as provided
in Section 8-303 of the Applicable UCC (if the Administrative Agent otherwise
qualifies as a protected purchaser).

 

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

Section 4.1           Title; No Other Liens. Except for the security interest
granted to the Administrative Agent for the ratable benefit of the Secured
Persons pursuant to this Agreement and the other Liens permitted to exist on the
Collateral by the Credit Agreement, such Grantor owns or has a valid leasehold
interest in each item of the Collateral free and clear of any and all Liens or
claims of others. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Persons, pursuant to this Agreement or as are
permitted by the Credit Agreement, including financing statements relating to
the Debt to be Repaid and the Permitted Secured Notes Documents.

 

Section 4.2           Perfected First Priority Liens. The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 will constitute valid perfected (to the extent
that such security interests can be perfected by the central filing of a
financing statement pursuant to the applicable Uniform Commercial Code) security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Persons, as collateral security for such
Grantor’s Secured Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and all Persons purporting to purchase any
Collateral from such Grantor and (b) to the extent so perfected, are prior to
all other Liens on the Collateral in existence on the date hereof except for
unrecorded Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law.

 

Section 4.3           Jurisdiction of Organization; Chief Executive Office. On
the date hereof, such Grantor’s jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, are specified on Schedule 4. Such Grantor has
furnished to the Administrative Agent a certified charter, articles of
incorporation or other organization document and good standing certificate as of
a date which is recent to the date hereof.

 



11

 

 

Section 4.4           Investment Property.

 

(a)          The shares of Pledged Securities pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor.

 

(b)          All the shares of the Pledged Securities have been duly and validly
issued and are fully paid and nonassessable (or, with respect to the Pledged
Securities that are Equity Interests in a partnership or limited liability
company, has been duly and validly issued).

 

(c)          There are no restrictions on transfer (that have not been waived or
otherwise consented to, including pursuant to Section 5.6(d) hereof) in the LLC
Agreement governing any Pledged LLC Interest or the Partnership Agreement
governing any Pledged Partnership Interest or any other agreement relating
thereto which would limit or restrict: (i) the grant of a security interest in
the Pledged LLC Interests or the Pledged Partnership Interests, (ii) the
perfection of such security interest or (iii) the exercise of remedies in
respect of such perfected security interest in the Pledged LLC Interests or the
Pledged Partnership Interests, in each case, as contemplated by this Agreement.
Upon the exercise of remedies in respect of the Pledged LLC Interests or the
Pledged Partnership Interests, a transferee or assignee of a membership interest
or a partnership interest, as the case may be, of such LLC or Partnership, as
the case may be, shall become a member or partner, as the case may be, of such
LLC or Partnership, as the case may be, entitled to participate in the
management thereof and, upon the transfer of the entire interest of such
Grantor, such Grantor shall cease to be a member or partner, as the case may be.

 

(d)          Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(e)          Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except (i) the security interest created by this Agreement, (ii) the other Liens
permitted by the Credit Agreement and (iii) the security interest created by the
Permitted Secured Notes Documents.

 

(f)          No Grantor is party to any Partnership Agreement or LLC Agreement
that includes an election to treat the membership interests or partnership
interests of such Grantor as a security under Section 8-103 of the Applicable
UCC.

 



12

 

 

Section 4.5           Receivables.

 

(a)          On the date hereof, no amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent.

 

(b)          On the date hereof, none of the obligors on any Receivables is a
Governmental Authority.

 

(c)          The amounts represented by such Grantor to the Administrative Agent
or the Secured Persons from time to time as owing to such Grantor in respect of
the Receivables will at such times be accurate in all material respects (subject
to offsets and refunds in the ordinary course of business).

 

Section 4.6           Commercial Tort Claims.

 

(a)          On the date hereof, no Grantor has knowledge that it has any rights
in any Commercial Tort Claim with potential value in excess of $100,000.

 

(b)          Upon the filing of a financing statement covering any Commercial
Tort Claim referred to in Section 5.8 against such Grantor in the jurisdiction
specified under the heading “Uniform Commercial Code Filings” in Schedule 3
hereto, the security interest granted in such Commercial Tort Claim will
constitute a valid perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Persons, as collateral security
for such Grantor’s Secured Obligations, enforceable in accordance with the terms
hereof against all creditors of such Grantor and any Persons purporting to
purchase such Collateral from Grantor, which security interest shall be prior to
all other Liens on such Collateral except for unrecorded liens permitted by the
Credit Agreement which have priority over the Liens on such Collateral by
operation of law.

 

Section 4.7           Deposit Accounts, Security Accounts and Commodity
Accounts. Such Grantor does not maintain any Deposit Accounts, Security Accounts
or Commodity Accounts with any Person, in each case, except as set forth on
Schedule 6.

 

ARTICLE 5.
COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Termination Date:

 

Section 5.1           Delivery of Instruments, Certificated Securities and
Chattel Paper. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall
be immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement; provided that no such Instrument, Certificated Security or
Chattel Paper shall be required to be delivered to the Administrative Agent so
long as the aggregate amount payable evidenced by all such undelivered
Instruments, Certificated Securities or Chattel Papers does not exceed $100,000.

 



13

 

 

Section 5.2           Maintenance of Insurance. Such Grantor will maintain, with
financially sound and reputable companies, insurance policies as required by
Section 5.5 of the Credit Agreement.

 

Section 5.3           Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)          Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest (to the extent required to be
perfected hereunder) having at least the priority described in Section 4.2 and
shall defend such security interest against the claims and demands of all
Persons whomsoever, subject to the rights of such Grantor under the Loan
Documents to dispose of the Collateral.

 

(b)          Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

 

(c)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

 

Section 5.4           Changes in Name, etc. Such Grantor will not, except upon
15 days’ (or such shorter period of time permitted by the Administrative Agent
in its sole discretion) prior written notice to the Administrative Agent and
delivery to the Administrative Agent of all additional financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization or, if it is not a “registered
organization” (within the meaning of Section 9-102(a)(70) of the Applicable
UCC), the location of its chief executive office or sole place of business or
principal residence from that referred to in Section 4.3 or (ii) change its
name.

 

Section 5.5           Notices. Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:

 

(a)          any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement or created pursuant to the Permitted
Secured Notes Documents) on any of the Collateral which would adversely affect
the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

 



14

 

 

(b)          the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

Section 5.6           Investment Property.

 

(a)          If such Grantor shall become entitled to receive or shall receive
any certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Securities, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the other Secured Persons, hold the same in trust for the
Administrative Agent and the other Secured Persons and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations. In case any property
shall be distributed upon or with respect to any Investment Property included in
the Collateral pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a security interest in favor of
the Administrative Agent, be delivered to the Administrative Agent to be held by
it hereunder as additional collateral security for the Secured Obligations. Each
Grantor hereby authorizes and instructs each Issuer of any Investment Property
pledged by such Grantor hereunder to notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in this Section 5.6(a).

 

(b)          Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, the
Investment Property or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Investment Property or Proceeds thereof, or any interest therein,
except for the security interests created by this Agreement, the other Liens
permitted by the Credit Agreement or the security interests created by the
Permitted Secured Notes Documents or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.

 



15

 

 

(c)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section
5.6(a) with respect to the Investment Property issued by it and (iii) the terms
of Section 6.3(c) and Section 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 6.3(c) or
Section 6.7 with respect to the Investment Property issued by it. In the case of
any Issuer of any Pledged Note or Pledged Security that is not a Grantor
hereunder, such Grantor shall promptly cause such Issuer to execute and deliver
to the Administrative Agent an Acknowledgment and Consent.

 

(d)          In the case of each Grantor that is a partner in a Partnership,
such Grantor hereby consents to the extent required by the applicable
Partnership Agreement to the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Partnership Interests in such Partnership and to the
transfer of such Pledged Partnership Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted partner in such Partnership with all the rights, powers and
duties of a general partner or a limited partner, as the case may be. In the
case of each Grantor that is a member of an LLC, such Grantor hereby consents to
the extent required by the applicable LLC Agreement to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged LLC Interests in such LLC
and to the transfer of such Pledged LLC Interests to the Administrative Agent or
its nominee and to the substitution of the Administrative Agent or its nominee
as a substituted member of the LLC with all the rights, powers and duties of a
member of such LLC.

 

(e)          Such Grantor shall not agree to any amendment of a Partnership
Agreement or an LLC Agreement that (i) in any way adversely affects the
perfection of the security interest of the Administrative Agent in the Pledged
Partnership Interests or Pledged LLC Interests pledged by such Grantor hereunder
or (ii) causes any Partnership Agreement or LLC Agreement to include an election
to treat the membership interests or partnership interests of such Grantor as a
security under Section 8-103 of the Applicable UCC.

 

Section 5.7           Receivables.

 

(a)          Other than in the ordinary course of business consistent with its
past practice, such Grantor will not (i) grant any extension of the time of
payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 

(b)          Such Grantor will deliver to the Administrative Agent a copy of
each material demand, notice or document received by it that questions or calls
into doubt the validity or enforceability of more than 5% of the aggregate
amount of the then outstanding Receivables.

 

Section 5.8           Commercial Tort Claims. If such Grantor shall obtain an
interest in any Commercial Tort Claim with a potential value in excess of
$100,000, such Grantor shall within 30 days of a Responsible Officer obtaining
knowledge of such interest sign and deliver documentation acceptable to the
Administrative Agent granting a security interest under the terms and provisions
of this Agreement in and to such Commercial Tort Claim.

 



16

 

 

Section 5.9           Covenants in Credit Agreement. Such Grantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, by it so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Grantor.

 

ARTICLE 6.
REMEDIAL PROVISIONS

 

Section 6.1           Certain Matters Relating to Receivables.

 

(a)          The Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications.

 

(b)          The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Persons only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Persons, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(c)          At the Administrative Agent’s request at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
deliver to the Administrative Agent all original and other documents evidencing,
and relating to, the agreements and transactions which gave rise to the
Receivables payable to such Grantor, including, without limitation, all original
orders, invoices and shipping receipts.

 

Section 6.2           Communications with Obligors; Grantors Remain Liable.

 

(a)          The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)          Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables payable to such Grantor that such Receivables
have been assigned to the Administrative Agent for the ratable benefit of the
Secured Persons and that payments in respect thereof shall be made directly to
the Administrative Agent.

 



17

 

 

(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Person shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any other Secured Person of any payment relating thereto, nor shall the
Administrative Agent or any other Secured Person be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

Section 6.3           Pledged Securities.

 

(a)          Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Securities and all payments made in respect of
the Pledged Notes, to the extent permitted in the Credit Agreement, and to
exercise all voting and corporate or other organizational rights with respect to
such Investment Property; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which,
in the Administrative Agent’s reasonable judgment, would impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document.

 

(b)          If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property included in the Collateral and make
application thereof to the Secured Obligations in accordance with Section 6.5,
and (ii) any or all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of such Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of such Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 



18

 

 

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property included in the Collateral pledged by such Grantor hereunder
(i) to comply with any instruction received by it from the Administrative Agent
in writing that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and (ii) if
expressly required hereby, to pay any dividends or other payments with respect
to such Investment Property directly to the Administrative Agent.

 

Section 6.4           Proceeds to Be Turned Over to Administrative Agent. In
addition to the rights of the Administrative Agent and the Secured Persons
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the other Secured Persons,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Administrative Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Administrative
Agent, if required). All Proceeds received by the Administrative Agent hereunder
shall be held by the Administrative Agent in a Collateral Account maintained
under its sole dominion and control. All Proceeds while held by the
Administrative Agent in a Collateral Account (or by such Grantor in trust for
the Administrative Agent and the other Secured Persons) shall continue to be
held as collateral security for all the Secured Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5.

 

Section 6.5           Application of Proceeds. At such intervals as may be
agreed upon by the Borrower and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Article 2, in payment of the Secured
Obligations in accordance with Section 7.2 of the Credit Agreement.

 



19

 

 

Section 6.6           Code and Other Remedies. If an Event of Default shall
occur and be continuing, the Administrative Agent, on behalf of the Secured
Persons, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
Secured Person under the Applicable UCC or any other applicable law. Without
limiting the generality of the foregoing, if an Event of Default has occurred
and is continuing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Person or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent or any other Secured Person shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the other Secured Persons hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Secured Obligations, in such order as provided in Section 6.5, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Applicable UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Person arising out of the exercise
by them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

Section 6.7           Restricted Securities.

 

(a)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(b)          Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Securities pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Governmental
Requirements. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the other Secured Persons, that the Administrative
Agent and the other Secured Persons have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.

 



20

 

 

Section 6.8           Deficiency. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Secured Obligations and the fees and disbursements
of any attorneys employed by the Administrative Agent or any other Secured
Person to collect such deficiency.

 

ARTICLE 7.
THE ADMINISTRATIVE AGENT

 

Section 7.1           Administrative Agent’s Appointment as Attorney-in-Fact,
etc.

 

(a)          Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

 

(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)         in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)        execute, in connection with any sale provided for in Section 6.6 or
Section 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 



21

 

 

(v)         (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (6)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)          The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due Base Rate Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

 

(d)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof and in accordance with the terms hereof.
All powers, authorizations and agencies contained in this Agreement are coupled
with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 



22

 

 

Section 7.2           Duty of Administrative Agent. The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the Applicable UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account. Neither the
Administrative Agent, any other Secured Person nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Persons hereunder are
solely to protect the Administrative Agent’s and the Secured Persons’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Person to exercise any such powers. The Administrative Agent and the
other Secured Persons shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgement.

 

Section 7.3           Authentication of Financing Statements. Each Grantor
acknowledges that pursuant to Section 9-509(b) of the Applicable UCC and any
other applicable law, by executing this Agreement such Grantor authorizes the
Administrative Agent to file or record financing or continuation statements, and
amendments thereto, and other filing or recording documents or instruments with
respect to the Collateral, without the signature of such Grantor, in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent under this Agreement. Each Grantor further agrees that
such financing statements may describe the Collateral in the same manner as
described in this Agreement or as “all assets,” “all personal property” or words
of similar effect, regardless of whether or not the Collateral includes all
assets or all personal property of such Grantor, or such other description as
the Administrative Agent, in its sole judgment, determines is necessary or
advisable that is of an equal or lesser scope or with greater detail.

 

Section 7.4           Authority of Administrative Agent. Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Persons, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Persons with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 



23

 

 

ARTICLE 8.
SUBORDINATION OF GRANTOR CLAIMS

 

Section 8.1           Subordination of Grantor Claims. As used herein, the term
“Grantor Claims” shall mean all debts and obligations of any Grantor to any
other Grantor, whether such debts and obligations now exist or are hereafter
incurred or arise, or whether the obligation of the debtor thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or obligations be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or obligations may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by. After the occurrence and during the continuation of an Event of
Default, no Grantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Grantor Claims.

 

Section 8.2           Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Administrative Agent and the Secured Persons shall have the right to prove their
claim in any proceeding, so as to establish their rights hereunder and receive
directly from the receiver, trustee or other court custodian, dividends and
payments which would otherwise be payable upon Grantor Claims. After any such
event, each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Persons for application against the Obligations as provided under Section 7.2 of
the Credit Agreement. Should the Administrative Agent or any Secured Person
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Grantor, and which, as between such Grantors,
shall constitute a credit upon the Grantor Claims, then upon the Termination
Date, the intended recipient shall become subrogated to the rights of the
Administrative Agent and the Secured Persons to the extent that such payments to
the Administrative Agent and the Secured Persons on the Grantor Claims have
contributed toward the liquidation of the Obligations, and such subrogation
shall be with respect to that proportion of the Obligations which would have
been unpaid if the Administrative Agent and the Secured Persons had not received
dividends or payments upon the Grantor Claims.

 

Section 8.3           Payments Held in Trust. In the event that, notwithstanding
Section 8.1 and Section 8.2, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Persons
an amount equal to the amount of all funds, payments, claims or distributions so
received and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Persons; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 8.4           Liens Subordinate. Each Grantor agrees that, until the
Termination Date, any Liens securing payment of the Grantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Person presently exist or are
hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor shall, until the Termination Date, (a) exercise
or enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 



24

 

 

Section 8.5           Notation of Records. Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Grantor Claims accepted by or held by any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

ARTICLE 9.
MISCELLANEOUS

 

Section 9.1           Amendments in Writing. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 9.2(b) of the Credit Agreement.

 

Section 9.2           Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

Section 9.3           No Waiver by Course of Conduct; Cumulative Remedies.
Neither the Administrative Agent nor any other Secured Person shall by any act
(except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Administrative Agent or any
other Secured Person, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Secured Person of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Administrative
Agent or such other Secured Person would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

Section 9.4           Enforcement Expenses; Indemnification.

 

(a)          Each Grantor agrees to pay or reimburse the Administrative Agent
and each other Secured Person for all advances, charges, costs and expenses
(including, without limitation, all costs and expenses of holding, preparing for
sale and selling, collecting or otherwise realizing upon the Collateral and all
attorneys’ fees, legal expenses and court costs) incurred by the Administrative
Agent or any other Secured Person in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Person
under this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or (iii)
collecting against any Guarantor under the guarantee contained in Article 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which any Grantor is a party, including, without limitation,
the reasonable out-of-pocket fees and disbursements of counsel to each Secured
Person and of counsel to the Administrative Agent.

 



25

 

 

(b)          Each Grantor agrees to pay, and to save the Administrative Agent
and the other Secured Persons harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, court costs and reasonable out-of-pocket attorneys’ fees, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to, the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent that the Borrower would be required to do so pursuant to Section 9.3 of
the Credit Agreement. All amounts for which any Grantor is liable pursuant to
this Section 9.4 shall be due and payable by such Grantor to the Secured Persons
upon demand.

 

(c)          The agreements in this Section 9.4 shall survive the termination of
this Agreement and the other Loan Documents and the repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

 

Section 9.5           Successors and Assigns. This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Persons and their successors
and assigns; provided that no Grantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Administrative Agent.

 

Section 9.6           Set-Off. In addition to any rights and remedies of the
Secured Persons provided by law, each Secured Person shall have the right,
without notice to any Grantor, any such notice being expressly waived by each
Grantor to the extent permitted by applicable law, upon any Secured Obligations
becoming due and payable by any Grantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Secured Obligations,
by setoff or otherwise, any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Person, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Secured Person agrees promptly to notify the relevant Grantor and the
Administrative Agent after any such application made by such Secured Person;
provided that the failure to give such notice shall not affect the validity of
such application.

 

Section 9.7           Counterparts. This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Agreement by e-mail or facsimile transmission shall be effective as delivery of
a manually executed counterpart hereof.

 



26

 

 

Section 9.8           Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.9           Section Headings. The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

Section 9.10         INTEGRATION. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE ENTIRE AGREEMENT OF THE GRANTORS, THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PERSONS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PERSON RELATIVE TO SUBJECT MATTER
HEREOF AND THEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER
LOAN DOCUMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 9.11         GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 9.12         JURISDICTION.

 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM EITHER THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES, OR THE
OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, ANY OF THE OTHER AGENTS, THE ISSUING BANK OR ANY OTHER
SECURED PERSON MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH OF THE PARTIES HERETO AGREES THAT NOTHING HEREIN SHALL AFFECT
THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
SHALL LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 



27

 

 

(b)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

(c)          EACH PARTY TO THIS AGREEMENT WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION 9.12 ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES.

 

Section 9.13         Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)          neither the Administrative Agent nor any other Secured Person has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Persons, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

 

(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Persons or among the Grantors and the Secured Persons;

 

(d)          it has a duty to read this Agreement and the other Loan Documents
and agrees that it is charged with notice and knowledge of the terms of this
Agreement and the other Loan Documents; that it has in fact read this Agreement
and is fully informed and has full notice and knowledge of the terms, conditions
and effects of this Agreement; that it has been represented by independent legal
counsel of its choice throughout the negotiations preceding its execution of
this Agreement and the other Loan Documents; and has received the advice of its
attorney in entering into this Agreement and the Loan Documents to which it is a
party; and that it recognizes that certain of the terms of this Agreement and
the other Loan Documents result in one party assuming the liability inherent in
some aspects of the transaction and relieving the other party of its
responsibility for such liability. SUCH GRANTOR AGREES AND COVENANTS THAT IT
WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS”; and

 



28

 

 

(e)          each of the waivers and consents set forth in this Agreement are
made voluntarily and unconditionally after consultation with outside legal
counsel and with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Grantor
otherwise may have against the Borrower, any other Grantor, the Secured Persons
or any other Person or against any collateral. If, notwithstanding the intent of
the parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.

 

Section 9.14         Additional Grantors; Additional Pledged Securities. Each
Subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 5.9 of the Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement. Each Grantor that is required to pledge additional Equity
Interests pursuant to the Credit Agreement shall execute and deliver to the
Administrative Agent a Supplement.

 

Section 9.15         Releases.

 

(a)          Upon the Termination Date, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

 

(b)          If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrower, a Guarantor
shall be released from its obligations hereunder in the event that all the
Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least 10
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.

 

Section 9.16         Acceptance. Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Persons being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 



29

 

 

Section 9.17         Retention in Satisfaction. Except as may be expressly
applicable pursuant to Section 9-620 of the Applicable UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Persons
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Obligations or otherwise to
be in full satisfaction of the Obligations, and the Obligations shall remain in
full force and effect, until the Administrative Agent and the other Secured
Persons shall have applied payments (including, without limitation, collections
from Collateral) towards the Obligations in the full amount then outstanding or
until such subsequent time as is provided in Section 6.5.

 

Section 9.18         Reinstatement. The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in Article 2 and the provision of collateral herein) shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Person upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Grantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Grantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

Section 9.19         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.19.

 

Section 9.20         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Grantor
to honor all of its obligations under this Agreement in respect of Hedging
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.20, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 9.20 shall
remain in full force and effect until all amounts owing to the Secured Persons
on account of the Obligations are irrevocably and indefeasibly paid in full in
cash, no Letter of Credit shall be outstanding and all of the Commitments are
terminated. Each Qualified ECP Guarantor intends that this Section 9.20
constitute, and this Section 9.20 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Grantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

30

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER: AMERICAN EAGLE ENERGY CORPORATION         By: /s/ Brad Colby   Name:
Brad Colby   Title:   Chief Executive Officer       GUARANTOR: AMZG, INC.      
  By: /s/ Brad Colby   Name: Brad Colby   Title:   President

 

Signature Page to Guarantee and Collateral Agreement

 

 

 

  

Acknowledged and Agreed to
as of the date first above written by:

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent         By: /s/
Scott A. Mackey   Name:  Scott A. Mackey   Title:    Director

 

Signature Page to Guarantee and Collateral Agreement

  

 

 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

AMZG, Inc.

c/o American Eagle Energy Corporation

2549 W. Main Street, Suite 202,

Littleton, Colorado 80120

Attention: Brad Colby, Chief Executive Officer

Telecopy No. 303-798-5767

 

With copies to:

 

Baker & Hostetler LLP

600 Anton Blvd., Suite 900

Costa Mesa, California 92626

Attention: Randolf W. Katz, Esq.

Telecopy No. 714-966-8802

 

and

 

Roberts & Olivia, LLC

2060 Broadway; Suite 250

Boulder, Colorado 80302

Attention: William R. Roberts, Esq.

Telecopy No. 720-210-5447

Schedule 1 - 1

 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Securities:

 


Owner/Grantor Issuer Percentage 
Owned Percentage of
Owned
Shares
Pledged Class of 
Stock or 
Other Equity 
Interests No. of 
Shares Certificated or 
Uncertificated Certificate 
No. American Eagle Energy Corporation AMZG, Inc. 100% 100% Common 100
Certificated 1001 American Eagle Energy Corporation EERG Energy ULC 100% 65%
Class “A” Common 100 Certificated A-2 AMZG, Inc. AEE Canada Inc. 100% 65% Class
“A” Common 100 Certificated A-2 American Eagle Energy Corporation Crescent Point
Energy Corp. Minority Interest 100% Common Shares 30,640 as of July 31, 2014
Uncertificated N/A American Eagle Energy Corporation Powder Mountain Energy
LTD.1 Minority Interest 100% Common Shares 33,333 Certificated 4466006 and
3820954 AMZG, Inc. Powder Mountain Energy LTD.1 Minority Interest 100% Common
Shares 33,333 Certificated

4207028

and 446605

 

1. The certificates reflect (i) 1,000,000 shares issued by Passport Energy Ltd.
to Eternal Energy Corp. (the predecessor to American Eagle Energy Corporation)
and American Eagle Energy Corporation and (ii) 1,000,000 shares issued by
Passport Energy Ltd. to American Eagle Energy Inc. (the predecessor to AMZG,
Inc. In May 2014, Passport declared a 1-for-6 reverse stock split, with reduced
the aggregate number of shares owned by each entity from 1,000,000 to 166,667.
In June 2014, Passport was merged into Amarok Energy to on a 1-for-1 share
basis. Amarok then proceeded to declare a 5-for-1 reverse stock split, which
further reduced the aggregate number of shares owned by each entity from 166,667
to 33,333. Immediately after the merger and reverse split, Amarok changed its
name to Powder Mountain Energy Ltd. The shares represent the current ownership
interests of American Eagle Energy Corporation and AMZG, Inc.

 

Pledged Notes:

 

None.

 

Schedule 2 - 1

 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Filing of UCC-1 Financing Statements naming the Administrative Agent as Secured
Person with respect to the following Grantors as debtors in the Office of the
Secretary of State in the State indicated below:

 

Debtor   State American Eagle Energy Corporation   Nevada AMZG, Inc.   Nevada

 

As-Extracted Collateral Filings

 

Filing of UCC-1 Financing Statements or original executed Mortgages in the form
agreed upon by the applicable Grantors and the Administrative Agent notating
that the applicable Collateral is As-Extracted Collateral, naming the
Administrative Agent as Secured Party with respect to the following Grantors as
debtors in the recorder’s office of the following counties:

 

Debtor   County American Eagle Energy Corporation  

Divide County, ND

Williams County, ND

Daniels County, MT

Richland County, MT

Roosevelt County, MT

Sheridan County, MT

  

Schedule 3 - 1

 



 

AMZG, Inc.  

Divide County, ND

Williams County, ND

Daniels County, MT

Richland County, MT

Roosevelt County, MT

Sheridan County, MT

 

Fixture Filings

 

Filing of UCC-1 Financing Statements or original executed Mortgages in the form
agreed upon by the applicable Grantors and the Administrative Agent notating
that the applicable Collateral is Fixtures, naming the Administrative Agent as
Secured Party with respect to the following Grantors as debtors in the
recorder’s office of the following counties:

 

Debtor   County American Eagle Energy Corporation  

Divide County, ND

Williams County, ND

Daniels County, MT

Richland County, MT

Roosevelt County, MT

Sheridan County, MT

AMZG, Inc.  

Divide County, ND

Williams County, ND

Daniels County, MT

Richland County, MT

Roosevelt County, MT

Sheridan County, MT

 

Schedule 3 - 2

 

Schedule 4

 

LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE

 

Grantor: American Eagle Energy Corporation

Other Names and Trade Names Used in the Last Five Years: Eternal Energy Corp.

Jurisdictions of Organization over the Last Five Years: Nevada

Current Jurisdiction of Organization: Nevada

Organizational Number:  C17822-2003

Tax ID Number: 20-0237026

Location of Chief Executive Office over the last Five Years: 2549 W. Main
Street, Suite 202, Littleton, Colorado 80120

Current Location of Chief Executive: 2549 W. Main Street, Suite 202, Littleton,
Colorado 80120

 

Grantor: AMZG, Inc.

Other Names and Trade Names Used in the Last Five Years: Yellow Hill Energy Inc.
and American Eagle Energy, Inc.

Jurisdictions of Organization over the Last Five Years: Nevada

Current Jurisdiction of Organization: Nevada

Organizational Number: E0181062007-5

Tax ID Number: 20-8642477

Location of Chief Executive Office over the last Five Years:

 

Since December 2011:



2549 W. Main Street, Suite 202



Littleton, Colorado 80120

 

Previous:



27 North 27th Street, Suite 12G



Billings, Montana 59101

  

Current Location of Chief Executive: 2549 W. Main Street, Suite 202, Littleton,
Colorado 80120

 

Schedule 4 - 1

 

Schedule 5

 

COPYRIGHTS AND COPYRIGHT LICENSES

 

None.

 

PATENTS AND PATENT LICENSES

 

None.

 

TRADEMARKS AND TRADEMARK LICENSES

 

None.

 

Schedule 5 - 1

 

Schedule 6

 

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS

 

Grantor   Type of Account   Name & Address of Financial
Institutions American Eagle Energy Corporation   Payables Account
765070012958   Key Bank
PO Box 93885, Cleveland, OH 44101-5885 American Eagle Energy Corporation  
Revenue Account
765071003428   Key Bank
PO Box 93885, Cleveland, OH 44101-5885 American Eagle Energy Corporation   Money
Market Account
765070014905   Key Bank
PO Box 93885, Cleveland, OH 44101-5885 AMZG, Inc.   Payables Account
765071002552   Key Bank
PO Box 93885, Cleveland, OH 44101-5885 American Eagle Energy Corporation  
Brokerage Account

  Wells Fargo Advisors
1333 Noel Road, Suite 1500, Dallas, Texas 75240

 

Schedule 6 - 1

 

Annex 1 to
Guarantee and Collateral Agreement

 

ACKNOWLEDGEMENT AND CONSENT***

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of August 27, 2014 (the “Agreement”), made by the
Grantors parties thereto for the benefit of SunTrust Bank, as Administrative
Agent. The undersigned agrees for the benefit of the Administrative Agent and
the other Secured Persons as follows:

 

1.          The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2.          The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) of
the Agreement.

 

3.          The terms of Sections 6.3(c) and Section 6.7 of the Agreement shall
apply to it, mutatis mutandis, with respect to all actions that may be required
of it pursuant to Sections 6.3(c) or Section 6.7 of the Agreement.

 

  [NAME OF ISSUER]         By:       Name:     Title:

 

  Address for Notices:                               Fax:

 



 



 

***This consent is necessary only with respect to any Issuer which is not also a
Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.

 

Annex 1 - 1

 

Annex 2 to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of [●], 201[●],
made by [●] (the “Additional Grantor”), in favor of SunTrust Bank, as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, American Eagle Energy Corporation, a Nevada corporation (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 27, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of August 27, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Persons;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and a Guarantor thereunder with the same force
and effect as if originally named therein as a Grantor and a Guarantor and,
without limiting the generality of the foregoing, hereby expressly (a) assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder; (b)
guarantees the Obligations pursuant to Article 2 of the Guarantee and Collateral
Agreement; and (c) grants to the Administrative Agent, for the ratable benefit
of the Secured Persons, a security interest in such Additional Grantor’s right,
title and interest in and to the Collateral, wherever located and whether now
owned or at any time hereafter acquired by the Additional Grantor or in which
the Additional Grantor now has or at any time in the future may acquire any
right, title or interest, as security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Additional Grantor’s Secured Obligations. The information set forth in
Annex 1-A hereto is hereby added to the information set forth in the Schedules
to the Guarantee and Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Article 4 of the Guarantee and Collateral Agreement, as they relate
to the Additional Grantor and its Collateral, is true and correct in all
material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (except that any such representations and warranties that are
qualified materially shall be true and correct in all respects).

 



Annex 2 - 1

 

 

2.          Governing Law. THIS ASSUMPTION AGREEMENT, THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS ASSUMPTION AGREEMENT AND ANY CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATED TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3.          Acceptance. The Additional Grantor hereby expressly waives notice of
acceptance of this Assumption Agreement, acceptance on the part of the
Administrative Agent and the other Secured Persons being conclusively presumed
by their request for this Assumption Agreement and delivery of the same to the
Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 



  [ADDITIONAL GRANTOR]         By:       Name:     Title:





 

Annex 2 - 2

 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

Annex 1-A - 1

 

Annex 3 to
Guarantee and Collateral Agreement

 

SUPPLEMENT (this “Supplement”), dated as of [●], 201[●], made by (the
“Grantor”), in favor of SunTrust, Bank, as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions or entities (the “Lenders”) parties to the Credit Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, American Eagle Energy Corporation, a Nevada corporation (the
“Borrower”), the Lenders and the Administrative Agent have entered into a Credit
Agreement, dated as of August 27, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (including the Grantor) have entered into the Guarantee and
Collateral Agreement, dated as of August 27, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”)
in favor of the Administrative Agent for the ratable benefit of the Secured
Persons;

 

WHEREAS, the Credit Agreement requires the Grantor to pledge the Equity
Interests described in Annex 1-A hereto; and

 

WHEREAS, the Grantor has agreed to execute and deliver this Supplement in order
to pledge such Equity Interests;

 

NOW, THEREFORE, IT IS AGREED:

 

1.          Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedule 2 and Schedule 3 to the
Guarantee and Collateral Agreement. The Grantor hereby represents and warrants
that each of the representations and warranties contained in Article 4 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Supplement) as if made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (except that
any such representations and warranties that are qualified materially shall be
true and correct in all respects).

 

2.          Governing Law. THIS SUPPLEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SUPPLEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATED TO THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



Annex 3 - 1

 

 

3.          Acceptance. The Grantor hereby expressly waives notice of acceptance
of this Supplement, acceptance on the part of the Administrative Agent and the
other Secured Persons being conclusively presumed by their request for this
Supplement and delivery of the same to the Administrative Agent.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 

  [GRANTOR]         By:       Name:     Title:

Annex 3 - 2

 

Annex 1-A to
Supplement

 

Supplement to Schedule 2

 

Supplement to Schedule 3

  

Annex 1-A



